UNITED STATES DISTRICT COURT 
FOR THE DISTRICT OF COLUMBIA

§ GCT t  2009
RENITA WALsToN-JACKsoN, § NAN@‘¢ l_j/\§'E[§543 F. Supp. 2d 70, 75 (D.D.C. 2008). Moreover, the movant must
demonstrate that some harm will come to them from the denial of reconsideration.
Cobell, 355 F. Supp. 2d at 540.

The plaintiff offers several theories as to why the Court’s motion merits
reconsideration. First, the plaintiff states that defendant failed to propound
additional document requests regarding the materials that were the subject of its
motion to compel. Secondly, the plaintiff claims that the defendant failed to
depose her on the subjects in its motion to compel. Finally, the plaintiff claims
that none of the material obtained through the defendant’s motion to compel was
used in the defendant’s motion for summary judgment. Though none of these
rationales mandate that justice requires reconsideration, the Court briefly
addresses each argument.

As to her first argument regarding the defendant’s alleged failure to
propound additional document requests after the Court granted the motion to
compel, the Court makes clear that the defendant was under no obligation to do so.

Indeed the entire purpose of such a motion is to compel compliance with a prior

discovery request. Rather than it being the defendant’s obligation to continue
asking for what it had already once asked for and then obtained a court order for
the plaintiff to produce, it was the plaintiff’s affirmative obligation to produce
these documents that she had unjustifiably withheld. In no way would the
plaintiffs failure to produce what it was compelled to lead this Court to reconsider
its earlier decision awarding fees. Indeed, plaintiff’s failure to do so only
reinforces the Court’s earlier decision.

As to the topics in the plaintiff" s third deposition, the Court notes that the
defendant did depose the plaintiff regarding the areas in its motion to compel. As
such, the plaintiff’ s argument is meritless.

The plaintiff’s last argument is also beside the points the Court would not
have expected the defendant to use information regarding damages in a motion for
summary judgment, as the point of a motion for summary judgment is to address
liability. Furthermore, much information obtained through discovery might not be
used in dispositive motions, even though it was legitimately discoverable.
Counsel are free to make choices about what issues to focus on and present to the
Court, in whatever way they might think best. And as there is always the chance
that a defendant might not prevail on summary judgment, or even at trial, it seems
prudent to obtain discovery on a broad range of relevant issues that a litigant hopes
it might never need to employ. But there is no sure way to know at what stage one
will prevail, if at all, at the outset. In short, the defendant’s "failure" to use

discoverable information that was the subject of its motion to compel in its motion

to summary judgment, in no way determines whether or not they were entitled to it
in the first instance. And certainly follows that the plaintiff’ s argument has not
convinced the court that reconsideration is warranted.

As none of the reasons presented by the plaintiff demonstrate that justice
requires reconsideration of the Court’s May 29th order, the plaintiff s motion for

reconsideration shall be denied in a separate order issued today.

october Q, 2009 @U cl %W¢Wm

Roi/CE C. L`AMBERTH
Chief Judge
United States District Court